Barnard, Justice,
held that although such was the language of section 309, the meaning intended by the legisla, ture would doubtless have been better expressed, had the. *287disjunctive “ or ” been used instead of the conjunctive “ and;” that the word “ extraordinary” meant “ notoriety”—“ exciting public attention,” &c.—which certainly was not an element in the present case; but, inasmuch as it would be almost impossible to find a case both “ difficult and extra-, ordinary,” and also, inasmuch as Judge Allen’s ruling at the circuit has excited comment, the case was evidently a “ difficult” one, and he should, therefore, order an allowance of $325, with $10 costs of motion.